



--------------------------------------------------------------------------------

EXHIBIT 10.10


SUMMARY OF KEY TERMS OF COMPENSATION ARRANGEMENTS
WITH MIDAMERICAN ENERGY HOLDINGS COMPANY
NAMED EXECUTIVE OFFICERS AND DIRECTORS


MidAmerican Energy Holdings Company's ("MEHC") continuing named executive
officers each receive an annual salary and participate in health insurance and
other benefit plans on the same basis as other employees, as well as certain
other compensation and benefit plans described in MEHC's Annual Report on Form
10-K.


The named executive officers are also eligible to receive a cash incentive award
under MEHC's Performance Incentive Plan ("PIP"). The PIP provides for a
discretionary annual cash award that is determined on a subjective basis and
paid in December. In addition to the PIP, the named executive officers are
eligible to receive discretionary cash performance awards periodically during
the year to reward the accomplishment of significant non-recurring tasks or
projects. Mr. Gregory E. Abel has not been granted discretionary cash
performance awards in the past five years. Messrs. Patrick J. Goodman and
Douglas L. Anderson and Ms. Maureen E. Sammon are participants in MEHC's
Long-Term Incentive Partnership Plan ("LTIP"). Mr. Abel does not participate in
the LTIP. A copy of the LTIP is incorporated by reference to Exhibit 10.11 to
the MEHC Annual Report on Form 10-K for the year ended December 31, 2007. Mr.
Abel is a participant in MEHC's Incremental Profit Sharing Plan ("IPSP").
Messrs. Goodman and Anderson and Ms. Sammon do not participate in the IPSP. A
copy of Mr. Abel's IPSP is attached as Exhibit 10.2 to the MEHC Annual Report on
Form 10-K.


Base salary for continuing named executive officers for MEHC's fiscal year
ending December 31, 2014, is shown in the following table:


Name and Title
Base Salary
Gregory E. Abel
Chairman, President and Chief Executive Officer
$
1,000,000


Patrick J. Goodman
Executive Vice President and Chief Financial Officer
$
450,000


Douglas L. Anderson
Executive Vice President and General Counsel
$
339,000


Maureen E. Sammon
Senior Vice President and Chief Administrative Officer
$
260,000





Mr. Abel is a director of MEHC, but does not receive additional compensation for
his service as a director other than what he receives as an employee of MEHC.
The other members of the MEHC board of directors do not receive compensation for
their service as directors.






